                        IN TIIB UNITED STATES DISTRICT COURT
                    FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                    No. 5:17-CV-272-D


KIMBERLY T. SPENCE, and                   )
WILLIAM M. WINDSOR,                       )
                                          )
                       Plaintiffs,        )
                                          )
              v.                          )              ORDER
                                          )
CARL J. WILLIS, II,                       )
                                          )
                       Defendant.         )


       On December 18, 2017, this court dismissed Kimberly T. Spence and William.M. Windsor's

claims and closed the case. See [D.E. 20]. On February 26, 2018, plaintiff Spence ("Spence")

appealed [D.E. 22]. On May 4, 2018, the United States Court of Appeals for the Fourth Circuit

dismissed the appeal. See Spence v. Willis, 721 F. App'x 290, 291 (4th Cir. 2018) (per curiam)

(unpublished); [D.E. 24]. On July 10, 2018, Spence filed another notice of appeal [D.E. 30]. On

January 17, 2019, the Fourth Circuit dismissed the appeal. See Spence v. Willis, 748 F. App'x 510,

510-11 (4th Cir. 2019) (per curiam) (unpublished); [D.E. 35]. On October 10, 2019, Spence filed

another notice of appeal and asked to reopen the case [D.E. 39]. On October 17, 2019, the Fourth

Circuit denied the motion to reopen the case. See Spence v. Willis, No. 18-1790 (4th Cir. Oct. 17,

2019) [Doc. 105].

       On May 7, 18, and 21, 2021, Spence moved to reopen the case [D.E. 55, 56, 57]. To the

extent Spence seeks reconsideration under Federal Rule of Civil Procedure 59, the motion is

untimely. See Fed. R. Civ. P. 59(e); cf. Zinkand v. Bro:Mi, 478 F.3d 634, 637 (4th Cir. 2007);

Bogart v. Chapell, 396 F.3d 548, 555 (4th Cir. 2005); Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148
F.3d 396, 403 (4th Cir. 1998); Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th Cir. 1995).

       To the extent Spence seeks relief under Federal Rule of Civil Procedure 60(b), the court

denies the motion as baseless. See Fed. R. Civ. P. 60(b); Aikens v. Ingram, 652 F.3d 496, 500---01

& n.3 (4th Cir. 2011) (en bane); Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403,412 n.12 (4th

Cir. 2010); Nat'l CreditUnionAdmin. Bd. v. Gray. I F.3d262, 264 (4th Cir. 1993); cf. Luxama v.

McHugh. 675 F. App'x 272,273 (4th Cir. 2017) (per curiam) (unpublished).
                         '

       The court DENIES as baseless plaintiff's motions to reopen the case I_D.E. 55, 56, 57]. The

case remains closed.

       SO ORDERED. This 18 day of June 2021.


                                                      ~ ei<l..✓ Ll
                                                       JSc.DEVERID
                                                       United States District Judge '




                                                2
